          Case 1:20-cr-00066-AT Document 29 Filed 05/29/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: _5/29/2020_______

               -against-
                                                                           20 Cr. 66 (AT)
JAYVON KEITT,
                                                                              ORDER
                       Defendant.
ANALISA TORRES, District Judge:

        Defendant and Defendant’s counsel are scheduled to appear telephonically for a
substitution of counsel hearing on June 2, 2020, at 10:30 a.m. ECF No. 28.

      Because of the COVID-19 public health crisis, the Court adopted emergency rules for
conducting conferences and proceedings in criminal cases. See Rule 2(B) of the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

         Accordingly, defense counsel is directed to confer with the Government, and submit a
letter to the docket stating the positions of both defense counsel and the Government on
“whether the Court can, consistent with the U.S. Constitution, Federal Rules of Criminal
Procedure (see, e.g., Rules 5(f), 10(b) & (c), and 43), and any other relevant law, conduct the
matter by telephone . . . and, if applicable, whether the Defendant consents to appearance in that
manner.” Rule 2(B) of the Court’s Emergency Individual Rules (emphasis added).

       SO ORDERED.

Dated: May 29, 2020
       New York, New York
